Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Applicant argues the present invention is a barrier transfer machine with a tracking system that tracks and records the location of road barriers after they have been repositioned by the machine and placed onto a road surface, which provides a record of the last locations of the barriers for evidentiary purposes and/or for alerting operators of mis-positioned barriers. Further, that the independent claim 1 and dependent claims have been amended to emphasize that the barrier machine of the present invention does not merely locate a string of road barriers to be picked up by the machine and/or the location of the machine itself, but also locates the positions of the individual barriers themselves as they exit the machine and are placed on the roadway surface. Applicant argues that neither the ultrasonic sensor, nor the GPS of Schmidt (US 20140255096) determine the locations of the barriers as they are placed back onto the road surface and the location of the machine itself is not equivalent to the locations of the barriers because the barriers are placed behind the machine. Further, Applicant argues Schmidt does not store the locations of the barriers, only at best the location of the machine itself is stored. Because of this, the Applicant argues the machine of Schmidt is incapable of tracking and recording positions of barriers after they have been moved by the machine and placed back on the road surface and cannot provide a corresponding record. Applicant continues, Mori (US 20190293435) does not disclose the challenged deficiency. 
However, rather than tracking and recording the location of road barriers after they have been repositioned by the machine and placed onto the surface, the claims of the instant invention only require that the tracking system tracks a location of each of the road barriers as it is placed onto the road surface. As can be seen the location is not tracked and recorded after they have been repositioned, but instead the location is tracked at the instant the road barrier is placed on the road surface. Further, such a record for evidentiary purposes or alerting an operator of a misplaced barrier is also not recited in the claims. Instead the claims recite tracking as stated above, “a processing system in communication with the location sensor for storing location data representative of the location of each of the road barriers as is it placed onto the road surface”,  and in dependent claim 3 “generating an alert signal if it determines the location of each of the road barriers as it is placed onto the road surface deviates from the reference location by more than a threshold amount”. This is suitably different as the claims only require storing location data representative of the location of each of the road barriers as it is placed onto the road surface and then checking that location against a threshold and then generating a threshold, and the claims do not require creating a record for evidentiary purposes. 
Further, paragraph [0024] of Schmidt, while not previously cited, provides additional information explaining that both the GPS and ultrasonic sensor operate in independently to provide guidance for both picking up and precisely and consistently placing road barriers in an exact position. The paragraphs cited in the previous rejection and below provide the structure and operation resulting in this effect. As such, the exact location must be known through the GPS or ultrasonic sensor, if it wasn’t then the machine would be unable to precisely and consistently place road barriers in an exact position. Likewise, claim 1 requires “storing location data representative of the location of each of the road barriers as is it placed onto the road surface”, and does not require storing the location data of the road barriers as they are placed, but only location data representative of the location of each of the road barriers. A GPS location of the machine placing the barriers when the barriers are always placed at known position from the GPS receiver is location data representative of the location of each of the road barriers. Further, as the information is processed it must be stored, at minimum in working memory long enough for the processing to be performed. As the claims only require that the location data is stored at all, and recites this limitation and any uses of the stored data with a high level of generality, Schmidt reads upon this limitation. 
Mori is not required to remedy any challenged deficiency because none of these limitations are a deficiency of Schmidt. 
As such, both the exact position of the road barriers are observed and data representative of the location of the road barriers is stored. Therefore, this argument is unpersuasive.
Applicant argues in regards to claims 5 and 10-20, the tracking system also tracks and stores the data and time each barrier is placed on a road surface, which creates a track log of the last known position of each barrier along with date/time the barrier was repositioned. Applicant argues that Schmidt fails to disclose such a tracking system for the reasons already stated above and that Mori again does not remedy this challenged deficiency.  
However, as explained above, the location data stored is equally representative of the position of the road barriers as the position of the machine itself. Further, a track log of the last know position of each barrier is not in the claims, but rather only a time and location representative of the barriers is stored. If the Applicant feels this is an essential part of their invention, the Examiner strongly suggests amending the to claim language more clearly recite this language. Mori again is not required to remedy any challenged limitation. 
As such, this argument is unpersuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 10, 13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Schmidt (US 20140255096).
In regards to claim 1, Schmidt teaches a barrier transfer machine for picking up and repositioning a plurality of road barriers, the barrier transfer machine comprising: (Fig 1, 2)
an entry snout for picking up the road barriers from a road surface; ([0019] inlet 16 is snout for picking up road barriers from road surface.)
an exit snout for placing the road barriers back onto the road surface; ([0019] exit 20 is snout for placing road barriers back on road surface.)
a conveyor system positioned between the entry snout and the exit snout for transporting the road barriers from the entry snout to the exit snout; ([0019] road barrier segments moved between entry and exit snouts using conveyor 18.)
a tracking system for tracking a location of each of the road barriers as it is placed onto the road surface, the tracking system comprising: ([0022], [0023] GPS unit provides positioning and distance from path, this path includes positions of the barriers. [0025] mounted at both entry and exit snouts.)
a location sensor mounted on the barrier transfer machine for sensing the location of each of the road barriers as is it placed onto the road surface; ([0022] GPS unit provides positioning.) and 
a processing system in communication with the location sensor for storing location data representative of the location of each of the road barriers as is it placed onto the road surface. ([0023] information, including positioning information, is processed so there must be a processing system which must first store the location information to process it.)

In regards to claim 2, Schmidt teaches the barrier transfer machine as set forth in claim 1, wherein the processing system is further configured for comparing the location data to reference location data to determine if the location of each of the road barriers as it is placed onto the road surface deviates from a reference location. ([0023] determines how far GPS unit is from planned path and control adjusted to keep on path, and error signal associated with current position and planned path.)

In regards to claim 5, Schmidt teaches the barrier transfer machine as set forth in claim 1, wherein the processing system is further configured for storing date/time data representative of a date and time the each of road barriers was placed on the road surface. ([0022] a fixed base real time kinematics unit provides corrective data from the GPS signal. This must store time in order to operate in real time, and were time not included, would cease to function. Position must be time related, and therefore time must be stored. Date is a part of time. [0023] likewise, the plotted path must be plotted in both space and time in order to function well, were it just plotted in space, the vehicle would be incorrectly localized and therefore incorrectly controlled.)

In regards to claim 6, Schmidt teaches the barrier transfer machine as set forth in claim 1, wherein the location sensor is a GNSS receiver mounted on the exit snout for sensing geographic coordinates of each of the road barriers as is it placed onto the road surface. ([0025] both snouts at each end have the GPS unit and antenna. GPS unit is a type of GNSS unit.)

In regards to claim 9, Schmidt teaches the barrier transfer machine as set forth in claim 1, wherein the road surface is a roadway, a shoulder of a roadway; a driving lane on a bridge surface; a shoulder of a bridge surface; a parking lot; an on-ramp; or an off-ramp. ([0018] works with roadway barrier segments. These are located on a roadway.)

In regards to claim 10, Schmidt teaches a barrier transfer machine for picking up and repositioning road barriers, the barrier transfer machine comprising: (Fig 1, 2)
an entry snout mounted on a front end of the barrier transfer machine for picking up the road barriers from a road surface; ([0019] inlet 16 is snout for picking up road barrier from road surface on front end.)
an exit snout mounted on a rear end of the barrier transfer machine for placing the road barriers back onto the road surface; ([0019] exit 20 is snout for placing road barrier back on road surface on rear end.)
a conveyor system positioned between the entry snout and the exit snout for transporting the road barriers from the entry snout to the exit snout; ([0019] road barrier segments moved between entry and exit snouts using conveyor 18.)
a tracking system for tracking locations of the road barriers as they are placed onto the road surface, the tracking system comprising: ([0022], [0023] GPS unit provides positioning and distance from path, this path includes positions of the barriers. [0025] mounted at both entry and exit snouts.)
a location sensor mounted on the barrier transfer machine for sensing the locations of each of the road barriers as they are placed onto the road surface; ([0022] GPS unit provides positioning.) and 
a processing system in communication with the position sensor for storing location data representative of the locations of the road barriers as they are placed onto the road surface and date/time data representative of a date and time the road barriers were placed on the road surface, wherein the processing system is further configured for comparing the location data to reference location data to determine if the locations of the road barriers deviate from the reference locations. ([0023] information, including positioning information, is processed so there must be a processing system which must first store the location information to process it, determines how far GPS unit is from planned path and control adjusted to keep on path, and error signal associated with current position and planned path. [0022] a fixed base real time kinematics unit provides corrective data from the GPS signal. This must store time in order to operate in real time, and were time not included, would cease to function. Position must be time related, and therefore time must be stored. Date is a part of time. [0023] likewise, the plotted path must be plotted in both space and time in order to function well, were it just plotted in space, the vehicle would be incorrectly localized and therefore incorrectly controlled.)

In regards to claim 13, Schmidt teaches the barrier transfer machine as set forth in claim 10. 
Claim 13 recites a machine having substantially the same features of claim 6 above, therefore claim 13 is rejected for the same reasons as claim 6.

In regards to claim 16, Schmidt teaches the barrier transfer machine as set forth in claim 10. 
Claim 16 recites a machine having substantially the same features of claim 9 above, therefore claim 16 is rejected for the same reasons as claim 9.

In regards to claim 17, Schmidt teaches a method of moving road barriers, the method comprising: (Claims 8-12.)
picking up the road barriers from a road surface with an entry snout of a barrier transfer machine; ([0019] inlet is snout for picking up road barrier from road surface on front end.)
transporting the road barriers from the entry snout to an exit snout of the barrier transfer machine with a conveyor system; ([0019] road barrier segments moved between entry and exit snouts using conveyor.)
placing the road barriers back onto the road surface with the exit snout; ([0019] exit is snout for placing road barrier back on road surface on rear end.)
sensing locations of the road barriers as they are placed onto the road surface with a sensor mounted on the barrier transfer machine; ([0022], [0023] GPS unit provides positioning and distance from path, this path includes positions of the barriers.)
storing location data representative of the locations of the road barriers as they are placed onto the road surface; ([0023] information, including positioning information, is processed so there must be a processing system which must first store the location information to process it. Determines how far GPS unit is from planned path and control adjusted to keep on path, and error signal associated with current position and planned path.) and 
storing date/time data representative of a date and time the road barriers were placed on the road surface. ([0023] information, including positioning information, is processed so there must be a processing system which must first store the location information to process it, determines how far GPS unit is from planned path and control adjusted to keep on path, and error signal associated with current position and planned path. [0022] a fixed base real time kinematics unit provides corrective data from the GPS signal. This must store time in order to operate in real time, and were time not included, would cease to function. Position must be time related, and therefore time must be stored. Date is a part of time. [0023] likewise, the plotted path must be plotted in both space and time in order to function well, were it just plotted in space, the vehicle would be incorrectly localized and therefore incorrectly controlled.)

In regards to claim 20, Schmidt teaches the method as set forth in claim 17, further comprising the step of correcting augmenting the location data to account for movement of the road surface on which the road barriers are placed. ([0022] real time kinematics unit provides corrective data from GPS signal. [0023 when it is determined that the vehicle is deviating from a planned path, control is adjusted based on error. This accounts for movement of the road surface on which the road barriers are placed.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8, 11, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Mori et al. (US 20190293435).
In regards to claim 3, Schmidt teaches the barrier transfer machine as set forth in claim 2.
Schmidt also teaches outputting a message that contains error information when it is determined that the vehicle is deviating from a planned path ([0023]). 
Schmidt does not teach: wherein the processing system is further configured for generating an alert signal if it determines the location of each of the road barriers as it is placed onto the road surface deviates from the reference location by more than a threshold amount.
However, Mori teaches determining at least two assessments of the position of a vehicle and determining if the difference in the positions is equal to or greater than a threshold ([0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the barrier transfer machine of Schmidt, by incorporating the teachings of Mori, such that at least two determinations of the position of the vehicle are determined and the error information message is output when above a threshold difference in positions. 
The motivation to do so is that, as acknowledge by Mori, allows for eliminating an error in the host vehicle position ([0004], [0005[), which one of ordinary skill in the art would have recognized improves the safety of the vehicle. 

In regards to claim 4, Mori teaches deviation information and information related to the deviation section, including location, is transmitted to a server managing map information ([0089]). A server is a remote computing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Schmidt, as already modified by Mori, by further incorporating the teachings of Mori, such that all information related to a deviation section, including position and error message, are transmitted to a server. 
The motivation to do so is the same as for claim 2 above and acknowledged by Mori.

In regards to claim 7, Schmidt teaches the barrier transfer machine as set forth in claim 1. 
	Schmidt does not teach: wherein the location sensor is a camera for capturing an image of each of the road barriers as it is placed onto the road surface and generating image data representative of the image.
	However, Mori teaches an external sensor detection device mounted to a vehicle including at least a long range camera and a short range camera, which are imaging devices that image the surroundings of the vehicle ([0028]). These detect the relative positions of objects from the vehicle ([0078]), which is used to determine the host vehicle’s position ([0079]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the barrier transfer machine of Schmidt, by incorporating the teachings of Mori, such that cameras are mounted at each snout and used to determine the position of the vehicle at the instant the barrier is placed, thereby providing a location of the barrier. 
	The motivation to do so is that same as given for claim 2 above and acknowledged by Mori. 

In regards to claim 8, Schmidt teaches the barrier transfer machine as set forth in claim 1, wherein the location sensor includes a GPS receiver. ([0022], [0023] GPS unit provides positioning and distance from path, this includes positions of the barriers. [0025] mounted at both entry and exit snouts.)
	Schmidt does not teach: wherein the location sensor includes a camera.
However, Mori teaches an external sensor detection device mounted to a vehicle including at least a long range camera and a short range camera, which are imaging devices that image the surroundings of the vehicle ([0028]). These detect the relative positions of objects from the vehicle ([0078]), which is used to determine the host vehicle’s position ([0079]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the barrier transfer machine of Schmidt, by incorporating the teachings of Mori, such that cameras are mounted at each snout and used to determine the position of the vehicle at the instant the barrier is placed, thereby providing a location of the barrier. 
	The motivation to do so is that same as given for claim 2 above and acknowledged by Mori. 

In regards to claim 11, Schmidt teaches the barrier transfer machine as set forth in claim 10.
Claim 11 recites a machine having substantially the same features of claim 3 above, therefore claim 11 is rejected for the same reasons as claim 3. 

In regards to claim 12, Schmidt, as modified by Mori, teaches the barrier transfer machine as set forth in claim 11.
	Claim 12 recites a machine having substantially the same features of claim 4 above, therefore claim 12 is rejected for the same reasons as claim 4. 
Claim 12 has a minor difference in that date/time data are also transmitted. This data is linked to position data and therefore the rejection of claim 12 requires no different logic, reasoning, or citations than claim 4.

In regards to claim 14, Schmidt teaches the barrier transfer machine as set forth in claim 10. 
Claim 14 recites a machine having substantially the same features of claim 7 above, therefore claim 14 is rejected for the same reasons as claim 7. 

In regards to claim 15, Schmidt teaches the barrier transfer machine as set forth in claim 10. 
Claim 15 recites a machine having substantially the same features of claim 8 above, therefore claim 15 is rejected for the same reasons as claim 8.

In regards to claim 18, Schmidt teaches the method as set forth in claim 17. 
Claim 18 recites a method having substantially the same features of claims 3 and 11 above, therefore claim 18 is rejected for the same reasons as claim 3 and 11.

In regards to claim 19, Schmidt, as modified by Mori teaches the method as set forth in claim 18, further comprising the step of sending the alert signal to an operator of the barrier transfer machine. ([0023] message that contains error information when it is determined that the vehicle is deviating from a planned path is output, this is alert given to operator.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koudouridis et al. (US 20200260405) teaches recording triple coordinates of time, position, and radio signal strength, and assessing deviation based on a threshold difference in deviation of position and a confidence interval.
Kaneko et al. (US 20200013287) teaches assessing deviation by a degree of coincidence with a past travel position history record. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661